 147319 NLRB No. 24IMPERIAL FLORAL DISTRIBUTORS1The consolidated complaint was served by certified mail on Re-spondent at its last known business address and at the home of its
owner and president, Linda Keenan. In each case, the envelopes
were returned as ``unclaimed'' by the U.S. Postal Service. A failure
to claim certified mail, however, cannot be used as a means to defeat
the purposes of the Act. Michigan Expediting Service, 282 NLRB210 (1986). Further, on May 9, 1995, the General Counsel caused
the consolidated complaint to be personally served on Keenan at her
home.2An order correcting the Notice to Show Cause issued on August25, 1995, which extended the time for response to September 7,
1995.3Although no further reminder or warning of the consequences offailing to file an answer was sent or given to the Respondent, thisdoes not warrant denying the Motion for Summary Judgment. See,e.g., Superior Industries, 289 NLRB 834, 835 fn. 13 (1988).4See, e.g., FJN Mfg., 305 NLRB 656 (1991); Bravo Mechanical,300 NLRB 1019 (1990); Control & Electrical System Specialists,299 NLRB 642 (1990); Protection Sprinkler Systems, 295 NLRB1072 (1989); Binney's Casting Co., 285 NLRB 1095 (1987); andMichigan Expediting Service, supra. We therefore also deny theGeneral Counsel's request for a make-whole Order under Trans-marine Navigation Corp., 170 NLRB 389 (1968), as a remedy forthe Respondent's alleged 8(a)(5) failure to bargain with the Union
over the effects of the closure of its Glendale facility. In the absence
of an answer, however, we find the various factual allegations under-
lying the alleged 8(a)(5) violations to be admitted. These allegations
include the allegations that the bargaining unit is appropriate, that a
majority of the unit employees have designated the Union as their
bargaining representative, that the Union requested the Respondent
to recognize and bargain with it as the exclusive representative in
that unit, that the Respondent refused to do so, and that Respondent
closed its facility without affording the Union notice or an oppor-
tunity to bargain about the effects of the closing on unit employees.5Nothing contained herein requires a hearing if, in the event ofan amendment to the consolidated complaint, the Respondent fails
to answer thereby admitting evidence that would permit the Board
to resolve the bargaining order issue. In such circumstances the Gen-
eral Counsel may renew the Motion for Summary Judgment with re-
spect to the 8(a)(5) allegations and remedies.Imperial Floral Distributors, Inc. and Gene Lawlessand Amalgamated, Industrial and Toy andNovelty Workers of America, Local 223, Inter-
national Union of Allied, Novelty and Produc-
tion Workers, AFL±CIO. Cases 29±CA±18712,29±CA±18728, and 29±CA±18792September 29, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSCOHENANDTRUESDALEUpon charges filed on November 25, December 1,and December 23, 1994, and an amended charge filed
on February 28, 1995, the General Counsel of the Na-
tional Labor Relations Board issued an Order Consoli-
dating Cases, Consolidated Complaint and Notice of
Hearing on February 28, 1995, against Imperial Floral
Distributors, Inc., the Respondent, alleging that it has
violated Section 8(a)(1), (3), and (5) of the National
Labor Relations Act. Although properly served copies
of the charges and consolidated complaint,1the Re-spondent failed to file an answer.On August 14, 1995, the General Counsel filed aMotion for Summary Judgment with the Board. On
August 16, 1995, the Board issued an order transfer-
ring the proceeding to the Board and a Notice to Show
Cause why the motion should not be granted.2The Re-spondent filed no response. The allegations in the mo-
tion are therefore undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rulesand Regulations provide that the allegations in the
complaint shall be deemed admitted if an answer is not
filed within 14 days from service of the complaint, un-
less good cause is shown. In addition, the consolidated
complaint affirmatively notes that unless an answer is
filed within 14 days of service, all the allegations in
the consolidated complaint will be considered admit-
ted.3In the absence of good cause being shown for thefailure to file an answer, we grant the General Coun-
sel's Motion for Summary Judgment insofar as the
consolidated complaint alleges that Respondent vio-
lated Section 8(a)(1) and (3) of the Act.The consolidated complaint, however, further allegesin conclusionary terms that the Respondent's unfair
labor practices are so serious and substantial in char-
acter that the possibility of erasing the effects of the
unfair labor practices and holding a fair election by the
use of traditional remedies is slight, and that therefore
a bargaining order is warranted under NLRB v. GisselPacking Co., 395 U.S. 575 (1969). Although we agreethat the violations of Section 8(a)(1) and (3) here are
serious in nature, the complaint does not allege suffi-
cient facts to enable the Board to evaluate the perva-
siveness of the violations. For example, the complaint
does not allege the size of the unit or the extent of dis-
semination, if any, of the violations among the em-
ployees not directly affected by them. Accordingly,
consistent with prior Board decisions, we deny the
General Counsel's Motion for Summary Judgment in-
sofar as it alleges that a bargaining order is appropriate
and that the Respondent therefore violated Section
8(a)(5) and (1) of the Act by failing to recognize and
bargain with the Union.4We shall remand the case fora hearing before an administrative law judge on the
issue of whether a bargaining order is an appropriate
remedy under the circumstances of this case.5VerDate 12-JAN-9911:13 Jul 28, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\31924apps04PsN: apps04
 148DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times until about December 14, 1994,the Respondent, a New York corporation with its prin-
cipal office and place of business at 74±07 88th Street,
Glendale, New York, was engaged in the manufacture
and nonretail sale of artificial plants and trees and re-
lated products. During the year ending December 14,
1994, Respondent purchased and received at its Glen-
dale facility products, goods, and materials valued in
excess of $50,000 directly from firms located outside
the State of New York. We find that the Respondent
is an employer engaged in commerce within the mean-
ing of Section 2(2), (6), and (7) of the Act and that
the Union is a labor organization within the meaning
of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
On about November 15, 1994, the Respondent, byits president, Linda Keenan, at its Glendale facility, in-
formed employees that it would be futile for them to
select the Union as their bargaining representative.On about November 15 and 25, 1994, the Respond-ent, by Keenan, at its Glendale facility, interrogated
employees about their membership in, activities on be-
half of, and sympathy for, the Union.At various times between November 15 and 25,1994, Respondent, by its vice president, Ralph
DeSteano, at its Glendale facility(a) Threatened employees with layoffs, reductionfrom full-time to part-time work hours, and other un-
specified reprisals if they join and support the Union.(b) Informed employees that it would be futile forthem to select the Union as their bargaining representa-tive.(c) Directed employees not to join the Union.
On about November 21, 1994, the Respondent, byverbal announcements by DeStefano, at its Glendale
facility, promulgated and maintained certain rules be-
cause the employees joined or supported the Union and
in order to discourage such activities. These rules(a) Required employees to work separately in re-mote corners of Respondent's Glendale facility.(b) Prohibited employees from speaking to eachother at work.(c) Prohibited employees from sitting while they areworking, and removing their chairs.(d) Prohibited employees from smoking at work.
(e) Required employees who call in sick to producea doctor's note, or be subject to discharge.(f) Required employees to report for work on timeor be subject to discharge.(g) Required employees to work new schedules, in-cluding Saturdays and Sundays.On about November 21, 1994, the Respondent, byKeenan, at its Glendale facility, created the impression
among employees that their meetings with and activi-
ties on behalf of the Union were being kept under sur-
veillance by Respondent.On about November 22, 1994, the Respondent, byKeenan, at its Glendale facility, threatened employees
with plant shutdown because they joined and supported
the Union.On about November 22 through 25, 1994, the Re-spondent more closely supervised the work of its em-
ployees than it had previously because the employees
joined or supported the Union.On about November 25, 1994, Respondent issued itsemployee, Erik Jorgensen, a warning letter stating that
future lateness would be grounds for termination, be-
cause he joined or supported the Union.On about the dates set opposite their names, the Re-spondent laid off or discharged the following employ-
ees, and has since failed and refused to recall or rein-
state, or offer to recall or reinstate them to their formerpositions of employment, because they joined or sup-
ported the Union:Gene LawlessNovember 21, 1994
Jose ArteagaNovember 25, 1994

Maximo SaezNovember 26, 1994
Commencing about November 28, 1994, and con-tinuing to about December 14, 1994, when Respondent
closed its Glendale facility, certain employees of the
Respondent ceased work concertedly and engaged in a
strike against Respondent on behalf of the Union. This
strike was caused and prolonged by Respondent's un-
fair labor practices described above.CONCLUSIONSOF
LAWBy the acts and conduct described above, the Re-spondent has engaged in unfair labor practices affect-
ing commerce within the meaning of Section 8(a)(1)
and Section 2(6) and (7) of the Act.In addition, by promulgating and maintaining until itclosed various work rules, more closely supervising the
work of its employees and issuing a warning letter to
an employee, and laying off, discharging, and refusing
to recall or reinstate employees because they joined or
supported the Union, the Respondent has also engaged
in unfair labor practices affecting commerce within the
meaning of Section 8(a)(3) and (1) and Section 2(6)
and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act.VerDate 12-JAN-9911:13 Jul 28, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\31924apps04PsN: apps04
 149IMPERIAL FLORAL DISTRIBUTORS6If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''Having found that the Respondent unlawfully laidoff or discharged employees Gene Lawless, Jose
Arteaga, and Maximo Saez and refused to recall or re-
instate them, we shall order the Respondent, in the
event it reopens its facility, to offer them immediate
and full reinstatement to their former positions or, if
those positions no longer exist, to substantially equiva-
lent jobs, without prejudice to their seniority and other
rights and privileges. In addition, we shall order the
Respondent to make them whole for any loss of earn-
ings as a result of the discrimination against them by
paying them backpay from the time of their layoffs
and/or discharges until the date the facility closed.
Backpay shall be computed in accordance with F. W.Woolworth Co., 90 NLRB 289 (1950), with interest asprescribed in New Horizons for the Retarded, 283NLRB 1173 (1987).We shall further order the Respondent to removefrom its files any reference to the warning letter to em-
ployee Jorgensen and to the layoff or discharges of
employees Lawless, Arteaga, and Saez and notify these
employees that this has been done and that those ac-
tions will not be used against them in any way.In addition, having found that the strike of Respond-ent's employees was caused and prolonged by Re-
spondent's unfair labor practices, we shall order the
Respondent, in the event it resumes operations and the
employees offer to return to work, to offer those em-
ployees immediate reinstatement to their former posi-tions or, if those positions no longer exist, to substan-
tially equivalent positions.Finally, inasmuch as the Respondent's facility isnow closed, we shall order the Respondent to mail
copies of the notice to all unit employees.ORDERThe National Labor Relations Board orders that theRespondent, Imperial Floral Distributors, Inc., Glen-
dale, New York, its officers, agents, successors, and
assigns, shall1. Cease and desist from
(a) Informing employees that it is futile for them toseek union representation.(b) Interrogating employees regarding their unionmembership, activities, and sympathies.(c) Threatening employees with layoff, reduction inwork hours, plant closure, or other unspecified repris-
als because they joined the Union.(d) Directing employees not to join the Union.
(e) Creating an impression among its employees thattheir union activities are under surveillance.(f) More closely supervising the work of its employ-ees because of their union activities.(g) Promulgating and maintaining new work rulesbecause employees join or support the union.(h) Laying off, discharging, issuing written warningsto, or otherwise discriminating against employees, be-
cause they joined or supported the Union.(i) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Rescind the new work rules promulgated on No-vember 21, 1994.(b) Offer immediate and full reinstatement to em-ployees Lawless, Arteaga, and Saez, in the event Re-
spondent reopens the Glendale facility, to their former
jobs or, if those positions no longer exist, to substan-
tially equivalent positions, without prejudice to senior-
ity or other rights and privileges previously enjoyed,
and make them whole for any loss of earnings and
other benefits suffered as a result of the discrimination
against them in the manner set forth in the remedy sec-
tion of this decision.(c) Remove from its files any reference to the un-lawful layoff, discharges, and warning, and notify em-
ployees Jorgensen, Lawless, Arteaga, and Saez in writ-
ing that this has been done and that those actions will
not be used against them in any way.(d) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(e) In the event Respondent reopens its facility andits striking employees offer to return to work, offer
them immediate and full reinstatement to their jobs or,
if those positions no longer exist, to substantially
equivalent positions.(f) Mail signed and dated copies of the attached no-tice marked ``Appendix''6to all unit employees em-ployed by the Respondent at its Glendale facility at theemployees' last known addresses. Copies of the notice,
on forms provided by the Regional Director for Region
29, after being signed by the Respondent's authorized
representative, shall be mailed by the Respondent im-
mediately upon receipt.(g) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.ITISFURTHERORDERED
that this proceeding is re-manded to the Regional Director for the purpose of
holding a hearing before an administrative law judgeVerDate 12-JAN-9911:13 Jul 28, 1999Jkt 183525PO 00000Frm 00003Fmt 0610Sfmt 0610D:\NLRB\319\31924apps04PsN: apps04
 150DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
or other appropriate action with respect to the alleged8(a)(5) violations and remedies sought.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found thatwe violated the National Labor Relations Act and has
ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
inform employees that it is futile forthem to seek union representation.WEWILLNOT
interrogate employees about theirunion activities, membership, or sympathies.WEWILLNOT
threaten employees with layoffs, re-duction in work hours, plant closure, or other unspec-
ified reprisals because they joined the Amalgamated,
Industrial and Toy and Novelty Workers of America,Local 223, International Union of Allied, Novelty and
Production Workers, AFL±CIO or any other union.WEWILLNOT
direct our employees not to join theUnion.WEWILLNOT
create an impression among our em-ployees that their union activities are under surveil-
lance.WEWILLNOT
more closely supervise our employeesbecause of their union activity.WEWILLNOT
promulgate and maintain new workrules because our employees join or support the Union.WEWILLNOT
layoff, discharge, issue written warn-ings to, or otherwise discriminate against employees
because they joined or supported the Union.WEWILLNOT
in any like or related mannerinterefere with, restrain, or coerce employees in the ex-
ercise of the rights guaranteed them by Section 7 of
the Act.WEWILL
rescind the November 21, 1994 workrules.WEWILL
, in the event we reopen the Glendale facil-ity, offer employees Gene Lawless, Jose Arteaga, and
Maximo Saez immediate and full reinstatement to their
former jobs or, if those jobs no longer exist, to sub-
stantially equivalent positions, without prejudice to
their seniority or other rights and privileges previously
enjoyed and WEWILL
make them whole for any lossof earnings and other benefits resulting from our dis-
crimination against them, plus interest.WEWILL
notify employees Lawless, Arteaga, Saez,and Erik Jorgensen that we have removed from our
files any reference to their unlawful layoff, discharges,
or warning, and that we will not use those actions
against them in any way.WEWILL
, in the event we reopen the Glendale facil-ity, offer immediate and full reinstatement to the em-
ployees on strike at the time we closed our facility to
their former jobs or, if those positions no longer exist,
to substantially equivalent positions.IMPERIALFLORALDISTRIBUTORS, INC.VerDate 12-JAN-9911:13 Jul 28, 1999Jkt 183525PO 00000Frm 00004Fmt 0610Sfmt 0610D:\NLRB\319\31924apps04PsN: apps04
